Citation Nr: 0030385	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia with dysthymic disorder.

2.  Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to August 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the Board notes that the veteran also perfected an 
appeal as to the issue of entitlement to service connection 
for a right knee disorder.  In a June 1999 rating decision, 
the RO subsequently granted service connection and assigned a 
10 percent evaluation.  In his VA Form 9 (Appeal to Board of 
Veterans' Appeals), signed and dated also in June 1999, the 
veteran stated his desire to only continue his appeal as to 
his mental illness and his genital herpes.  As such, this 
issue is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).


REMAND

With respect to the issue of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
the veteran's service medical records are negative for any 
diagnoses or treatment for a psychiatric disorder.  However, 
upon his separation examination (conducted in June 1980), the 
veteran reported that he had (or had had) frequent trouble 
sleeping and nervous trouble.  Clinically, it was noted that 
the veteran had situational stress reaction.

Post-service, VA treatment records (dated from November 1998 
to August 2000) reflect the veteran's complaints of anxiety 
and his reports of having had panic attacks that started in 
the service, specifically while stationed in Korea.  
Diagnoses include panic disorder and, as of August 2000, 
schizophrenia, with dysthymic disorder.

No VA psychiatric examination was conducted in connection 
with this claim.

In light of the above, and consistent with VA's newly-defined 
duty to assist, the Board finds that there exists a 
reasonable possibility that assistance to the veteran in the 
development of his claim would aid in substantiating this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
notes that in a claim for disability compensation, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Id.

With respect to the issue of entitlement to service 
connection for genital herpes, the Board notes that the 
veteran's service medical records document repeated treatment 
for gonococci (gonorrhea) urethritis.  It was noted in a 
November 1979 entry that the veteran's records indicated a 
possible long-term recurring problem, and in an April 1980 
entry, it was again noted that the veteran's gonococci 
urethritis was not responding to treatment.  Upon separation 
examination, the veteran reported that he had had a venereal 
disease, and it was noted clinically that this had resolved.

Post-service, the veteran's VA treatment records are negative 
for any complaints or diagnosis as to genital herpes or any 
other sexually transmitted disease.

At his March 1999 RO hearing, the veteran testified that he 
had been treated by a Dr. B. in Round Rock, Texas, and by a 
Dr. D. in Georgetown.  The veteran indicated that he could 
get at least some of these treatment records, to which the 
veteran's service representative stated that that would be 
best.  A review of the procedural development subsequent to 
the veteran's RO hearing shows that the RO never attempted to 
obtain these records, nor did they provide the veteran with a 
release authorization.

A March 1999 VA skin diseases examination reflects the 
veteran's in-service treatment for gonococci urethritis and 
notes that there is no record of herpes.  Physical 
examination was normal, and no diagnostic tests were 
performed.  The recorded diagnosis was history of genital 
herpes (sexually transmitted disease), not active now.  The 
examiner stated that this could be unrelated to service.

As stated above, in a claim for disability compensation, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Id.  Here, the Board acknowledges that the RO 
afforded the veteran a VA examination in March 1999, in which 
the examiner stated that the veteran's history of genital 
herpes (sexually transmitted disease) could be unrelated to 
service.  However, as to this examination and the opinion 
expressed therein, the Board notes that no diagnostic tests 
were performed, in order to determine whether the veteran 
currently has a sexually transmitted disease, specifically 
genital herpes, and that the examiner failed to discuss the 
rationale behind his opinion.  In this respect, the Board 
finds the examiner's opinion too speculative without 
supporting clinical data or rationale.  See Bloom v. West, 12 
Vet. App. 185 (1999).

Additionally, the Board notes that the RO must attempt to 
obtain the treatment records identified by the veteran at his 
RO hearing, as to Drs. B. and D., as they purportedly treated 
the veteran for his genital herpes post-service.  See 
Veterans Claims Assistance Act of 2000, supra.

Therefore, in light of the above, the issues of entitlement 
to service connection for a psychiatric disorder, to include 
schizophrenia with dysthymic disorder, and entitlement to 
service connection for genital herpes will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-August 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's psychiatric disorder 
and genital herpes (or other sexually 
transmitted disease), should be obtained 
and incorporated into the veteran's 
claims file.  This should include the 
treatment records from Drs. B. and D.

2.  A VA psychiatric examination should 
be scheduled and conducted in order to 
determine the nature and etiology of the 
veteran's psychiatric disorder (if 
present).  All suggested studies should 
be performed, and the examiner should 
obtain a detailed medical history from 
the veteran.  All findings should be 
recorded in detail.

Specifically, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
psychiatric disorder (however diagnosed) 
is related to service, including the 
veteran's reports of nervous trouble upon 
separation examination.  If the examiner 
cannot offer an opinion without resort to 
speculation, he or she should so state.  
The examiner should also state the 
rationale for any opinions expressed.

3. A VA genitourinary medical examination 
should be scheduled and conducted in 
order to determine the nature and 
etiology genital herpes (if present).  
All suggested studies should be 
performed, and the examiner should obtain 
a detailed medical history from the 
veteran.  All findings should be recorded 
in detail.

Specifically, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
genital herpes (if present, or any other 
sexually transmitted disease) is related 
to service, including the veteran's 
numerous episodes of gonococci 
urethritis.  If the examiner cannot offer 
opinions without resort to speculation, 
he or she should so state.  The examiner 
should also state the rationale for any 
opinions expressed.

4.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.

5.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

6.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a 
psychiatric disorder, to include 
schizophrenia with dysthymic disorder, 
and for genital herpes, considering all 
pertinent law and regulations, in light 
of any additional treatment records 
obtained and the examination reports and 
any opinions expressed therein.

If the veteran's claim as to either issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of the 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


